       Case 1:19-cv-07977-RA-SDA Document 215 Filed 06/01/21 Page 1 of 1


                                                                         William R. Lunsford
                                                                         DIRECT 256.512.5710
                                                                         EMAIL blunsford@maynardcooper.com



                                                   May 28, 2021                        The parties shall provide an update
                                                                                       on the status of this case by no later
                                                                                       than July 18, 2021.
BY ECF

 Hon. Ronnie Abrams                                                                                              SO ORDERED.
 United States District Court
 Southern District of New York
 40 Foley Square                                                                                   ______________________
 Courtroom 1506                                                                                         Hon. Ronnie Abrams
 New York, New York 10007                                                                                      June 1, 2021

         Re:        Brian Sughrim, et al. v. State of New York, et al., In the United States
                    District Court for the Southern District of New York, Case No. 19-
                    CV-7977 (RA) (SDA).

Dear Judge Abrams:

        The State submits this letter on behalf of the State and Plaintiffs (the “Parties”) in response
to the Court’s April 29, 2021, Order to file an additional mediation status letter on May 28, 2021.
(Doc. No. 213). Due to a staff member of the State’s counsel contracting COVID-19, the Parties
were unable to conduct the previously scheduled mediation on May 13, 2021. Further, quickly
rescheduling a group mediation session became difficult based on conflicts with Plaintiffs’
counsels’ calendars, the mediator’s calendar and counsel for the State beginning trial in federal
court on May 24, 2021, which counsel for the State anticipates to last several weeks.

        After consultation between the Parties and the mediator, the Parties agreed to exchange
settlement offers and conduct individual sessions with the mediator. The Parties exchanged a
written settlement offer and response, and are currently setting individual mediation sessions with
the mediator. If necessary, the Parties will conduct another group mediation session before July
18, 2021.

                                                                 Sincerely,



                                                                 /s/ William R. Lunsford
                                                                 William R. Lunsford
cc: All Counsel of Record (via ECF)




 655 Gallatin Street / Post Office Box 18668 (35804-8668) / Huntsville, AL 35801-4936 / (256) 551-0171 / maynardcooper.com
